Filed 7/16/13 Cobaugh v. Reiter CA6
Opinion following order vacating prior opinion
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


SALLY COBAUGH,                                                       H038831
                                                                    (Santa Cruz County
         Plaintiff and Respondent,                                   Super. Ct. No. CV166711)

             v.

PETER REITER,

         Defendant and Appellant.



         Appellant Peter Reiter was a sole proprietor of a residential landscaping company.
In the early 2000’s, he began to do work for Eve Kragneness, an 80-year-old widow who
lived with her blind son, Jim Krageness. A personal relationship developed between the
appellant and the Kragnesesses and the scope of the work he did for the family increased.
This work continued until Eve’s death in 2006. Often Eve paid appellant much more than
what he would have otherwise charged for his work. The amount of the checks written to
appellant increased throughout 2004 and reached their highest point in May 2005. In
total, Reiter cashed checks totaling $544,382. At some point, a bank official, concerned
about the frequency and amount of checks to appellant, reported the payments to the
authorities. This led to an investigation by Adult Protective Services into the transactions
and relationship between the appellant and the Kragnesesses. The investigating officer
concluded that the payments were not coerced and were being made voluntarily. After
his mother’s death, Jim became the sole administrator of his mother’s estate. Three years
after her death, Jim died unexpectedly.
       Respondent Sally Cobaugh, Jim’s cousin and the executor of his estate, filed this
action for financial abuse of an elder adult and of a dependent adult pursuant to Welfare
and Institutions Code section 15610.30. At trial, she argued that the size and frequency
of the checks, by themselves, evidenced some sort of mental failing of both Kragenesses
and that appellant must have been aware of their feelings of dependence on him; that
appellant failed to make any inquiries as to whether the large amounts of money coming
to him were financially destructive to the Kragnesesses; and that anything other than
refusing such large checks constituted abuse of both Eve and Jim. Respondent prevailed
at trial and the trial court awarded compensatory damages to the estate in the amount of
$564,576, punitive damages in the amount of $200,000, attorney fees in the amount of
$432,777.50 and costs in the amount of $22,315.04. This appeal ensued.
       The parties have now entered into a settlement which resolves the issues raised in
the appeal. One of the conditions of settlement is that the parties jointly seek a reversal
of the trial court’s judgment. The parties have filed a joint motion for stipulated reversal
of the judgment against appellant. The reason that the parties seek a stipulated reversal,
as outlined in the motion and declaration in support of the motion for stipulated reversal,
is that they will both benefit from resolving the matter without the need to pursue an
appellate remedy, a possible subsequent retrial and the possible debtor-collection process.
A stipulated reversal, they contend, will reduce the financial burden on both parties, and
increase the amount respondent can ultimately recover from appellant’s limited
resources.
       The parties’ motion and joint declaration supports the conclusion that a stipulated
reversal is appropriate under the facts of this case and the law. (See Code Civ. Proc.,
§ 128, subd. (a)(8).) For the reasons stated in the joint motion for stipulated for reversal,
including the assurance that appellant will take responsibility for his actions by
                                              2
compensating the estate for any wrongdoing in an amount agreed to by the parties, the
court finds that there is no possibility that the interests of nonparties or the public will be
adversely affected by the reversal.
       This court further finds that the parties’ grounds for requesting reversal are
reasonable, allowing both parties to achieve the maximum financial and emotional
benefit from a final, mutually agreed upon resolution of all issues between the parties,
without the need for further protracted litigation. Those grounds outweigh the erosion of
public trust that may result from the nullification of a judgment, and outweigh the risk
that the availability of a stipulated reversal will reduce the incentive for pretrial
settlement.
                                        DISPOSITION
       The judgment is reversed pursuant to the stipulation of the parties. Each party to
bear its own attorney fees and costs on appeal. The remittitur shall issue forthwith.


                                            ______________________________________
                                                       RUSHING, P.J.


WE CONCUR:


____________________________________
           PREMO, J.


____________________________________
           ELIA, J.




                                               3